03/31/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0373


                                        DA 20-0373
                                     _________________

PAUL S. PARISER,

             Petitioner, Appellee,
             and Cross Appellant,

      and

JUDITH SHRIAR,

          Respondent and Appellant.
_____________________________________________
                                                                    ORDER
JUDITH SHRIAR,

             Counter Plaintiff and Appellant,

      v.

PAUL S. PARISER,

             Counter Defendant, Appellee,
             and Cross Appellant.
                                  _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Elizabeth Best, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 31 2021